                     Case 5:18-cv-01050-DAE Document 15 Filed 12/17/18 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 Western District of __________
                                             __________              Texas


                  JOANN CHASE, ET AL.                          )
                             Plaintiff                         )
                                v.                             )      Case No.     5:18-cv-01050-DAE
         ANDEAVOR LOGISTICS, L.P., ET AL.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs, JoAnn Chase, et al.                                                                              .


Date:          12/17/2018                                                                /s/ Keith M. Harper
                                                                                          Attorney’s signature


                                                                                  Keith M. Harper (Bar No. 451956)
                                                                                      Printed name and bar number


                                                                                 Kilpatrick Townsend & Stockton LLP
                                                                                    607 14th Street, NW, Suite 900
                                                                                        Washington, DC 20005
                                                                                                Address

                                                                                  kharper@kilpatricktownsend.com
                                                                                            E-mail address

                                                                                           (202) 508-5844
                                                                                           Telephone number

                                                                                           (202) 315-3241
                                                                                             FAX number
        Case 5:18-cv-01050-DAE Document 15 Filed 12/17/18 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 17th day of December, 2018, I electronically
filed the forgoing APPEARANCE OF COUNSEL with the Clerk of the Court
using the CM/ECF system which will send notification of such filing to all
registered CM/ECF users.

                                      /s/ Keith M. Harper
                                      Keith M. Harper
